     Case 3:19-cv-00855-CAB-BGS Document 20 Filed 10/04/19 PageID.230 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANTON EWING,                                     Case No.: 19-CV-855-CAB-BGS
12                                    Plaintiff,
                                                       ORDER DENYING MOTION FOR
13    v.                                               RECONSIDERATION AS MOOT
14    MARK POLLARD,
                                    Defendant.         [Doc. No. 18]
15
16
17
18         In light of Defendant’s acceptance of service and motion to dismiss [Doc. No. 19],
19   it is hereby ORDERED that Plaintiff’s motion for reconsideration [Doc. No. 18] is
20   DENIED AS MOOT.
21         It is SO ORDERED.
22   Dated: October 4, 2019
23
24
25
26
27
28

                                                   1
                                                                            19-CV-855-CAB-BGS
